Court o¥ .fyf&ifc               (Dtfc: V~ H-(<s-
g^fij^/SovL/£*(/> 7


                      Q^Md/^k,

                                             p




0&\
•^




                                            ^


                         c




                                            $




 "J
 (D
 -J
 H-




 M
 in
 •p-
               ex.
               s

                *>

                             \:

               ^
               •^                       5s


                s            y
           %
                                        y


 1*1                                    —:




                             M

 „2    N




                         * i      / t       i   •




                     ?
                     ^
                                  \ \ "